Box 12: Cont’d.	Applicant's arguments filed April 09, 2021 have been fully considered but they are not persuasive. Though Applicant expresses that the recitation “connection points” in line 13 of claim 1 refers to the embedded parts in a sheer wall according to the subject specification Applicant’s statement does not provide an explanation of what is being set forth, (defined) by the recitation “the jacking units are provided thereon with a vertical adjusting device and a horizontal adjusting device positioning connection points in a vertical direction and in a horizontal direction, respectively” as recited within lines 12-14 of claim 1. Applicant does further state 
a positioning wheel in contact with the sheer wall is disposed on the adjusting mechanism and the horizontal adjusting mechanism adjusts a position of the positioning wheel to allow the positioning wheel to make a horizontal movement to contact the embedded parts (“connection points”) to achieve the positioning of the framework.

However, it is not understood as to how “a vertical adjusting device and a horizontal adjusting device positioning connection points in a vertical direction and in a horizontal direction, respectively” relates to Applicant’s above explanation with regard to the vertical adjusting device and the horizontal adjusting device positioning connection points in a vertical direction and in a horizontal direction, respectively. Further, the specification does not appear clear as to how the vertical adjusting device and the horizontal adjusting device serve to position connection points in a vertical direction and in a horizontal direction, respectively.
	If Applicant intends for claim 1 to set forth what is described within lines 14-18 on page 8 of the response claim 1 should be amended to set forth the language as presented by such argument. Applicant may wish to review the specification to find language that clearly establishes what is stated within lines 10-12 in paragraph [0007] of 
 
Box 14: Cont’d.	The substitute specification filed April 09, 2021 has been entered. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.






                                                                    /MICHAEL SAFAVI/                                                                    Primary Examiner, Art Unit 3631                                                                                                                                    















MS
April 19, 2021